IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 124 EAL 2020
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
DARRYL (DEWS) WEST,                   :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 125 EAL 2020
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
DARRYL DEWS,                          :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 126 EAL 2020
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
DARRYL DEWS,                          :
                                      :
                   Petitioner         :


                                 ORDER



PER CURIAM
     AND NOW, this 26th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.




              [124 EAL 2020, 125 EAL 2020 and 126 EAL 2020] - 2